t c memo united_states tax_court david a and rebecca rose wilbert petitioners v commissioner of internal revenue respondent docket no filed date david a and rebecca rose wilbert pro sese lisa r woods for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner david a wilbert mr wilbert was away from 1see infra note for the concessions of each party home when he worked as an airline mechanic for northwest airlines nwa in chicago anchorage and flushing to determine whether petitioners are entitled to deduct expenses for his vehicle lodging travel and meals while mr wilbert was away from hudson wisconsin in the minneapolis area where he normally lived we conclude that he was not away from home second we are asked to decide whether petitioners are entitled to deduct expenses for cleaning mr wilbert’s uniforms we conclude that petitioners are entitled to deduct a portion of these expenses findings_of_fact some of the facts have been stipulated and are so found petitioners resided in hudson wisconsin at the time they filed the petition mr wilbert’s employment with northwest airlines mr wilbert began working for nwa in he began as an equipment service employee and about months later started working as a mechanic mr wilbert worked in minneapolis for most of his career with nwa nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise their seniority seniority depended on the length of time an employee had worked for nwa regardless of where the airline facility was located an employee with higher seniority could bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump mr wilbert first received a bump notice on date mr wilbert chose to exercise his seniority and bump another employee rather than accept the layoff mr wilbert was able to bump to chicago illinois mr wilbert began working in chicago in mid-date and he worked there for approximately a week before being bumped again by a more senior employee mr wilbert then bumped to take a position in anchorage alaska he started working in anchorage on date mr wilbert worked approximately weeks in anchorage until he was bumped again mr wilbert then bumped to the very last open position in the nwa system at laguardia airport in flushing new york mr wilbert started working at laguardia airport on date and was laid off on date mr wilbert had fully exercised his seniority and there were no junior employees left to bump mr wilbert was unemployed for several weeks he then accepted a position as a mechanic for nwa in anchorage alaska he worked in anchorage alaska from june through date and again from date for about months until date no nwa position was available in minneapolis for mr wilbert to return to once he was laid off from his position in minneapolis he was forced to bump other employees and work in different cities to stay with nwa the timing of a return to minneapolis depended on nwa’s needs for mechanics in that city as well as the choices of other mechanics also subject_to the seniority system mr wilbert’s wife petitioner rebecca rose wilbert mrs wilbert stayed in hudson wisconsin at the family residence while mr wilbert worked in chicago anchorage and flushing mr wilbert returned to the family residence as much as possible while he worked in the other locations and his wife also went to visit him occasionally mr wilbert paid for lodging while he was working for nwa in chicago anchorage and flushing in mr wilbert wore a uniform while he worked for nwa he also did some real_estate work in but he did not report any income from this activity in 2there is no evidence in the record regarding mr wilbert’s activities between nov and date petitioners’ return petitioners claimed certain expenses on schedule a itemized_deductions on their joint_return for respondent examined petitioners’ return for and issued petitioners a deficiency_notice in which he disallowed many of the expenses of the expenses still in dispute petitioners assert they are entitled to deduct unreimbursed employee business_expenses related to mr wilbert’s nwa mechanic job the unreimbursed employee business_expenses petitioners claimed include expenses for mr wilbert’s vehicle lodging and pass travel and meals while he worked in chicago anchorage and flushing petitioners also claimed expenses for cleaning mr wilbert’s uniforms petitioners timely filed a petition 3respondent concedes that petitioners are entitled to deduct amounts claimed for state_and_local_income_taxes real_estate_taxes home mortgage interest tax preparation fees union dues equipment and professional licenses respondent also concedes that petitioners are entitled to deduct portions of the amounts claimed for education job education supplies gloves job- related software office supplies phone professional associations safety boots and safety equipment as well as an id badge expense petitioners did not originally claim on the return petitioners concede they are not entitled to deduct amounts they claimed for cash contributions noncash contributions financial publications flight equipment internet miscellaneous supplies certain amounts for tools professional publications safety glasses and uniform alterations petitioners also concede they are not entitled to deduct portions of the amounts claimed for education job education supplies gloves job-related software office supplies phone professional associations safety boots and safety equipment opinion the parties resolved many of the disputed expense deductions before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by considering whether mr wilbert was away from home when he incurred expenses for his vehicle lodging travel and meals in chicago anchorage and flushing travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as vehicle expenses meals_and_lodging incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore 4all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 has a special meaning it generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commissioner tcmemo_2000_136 once mr wilbert was bumped from minneapolis he had no job to return to there his choices were to be laid off and have no work or to bump other employees and move to different cities to continue working nwa no longer required mr wilbert to perform any services whatsoever in the minneapolis area once he was bumped although mrs wilbert remained in the family residence with occasional visits from mr wilbert while mr wilbert worked in chicago anchorage and flushing this fact alone does not dictate that mr wilbert’s tax_home was in hudson wisconsin where the family residence was located unlike traveling salepersons who may be required to return to the home city occasionally between business trips mr wilbert’s business ties to minneapolis ceased when he was bumped 5petitioners argue in their reply brief that mr wilbert’s real_estate business in was operated from the minneapolis area and he therefore had a position to return to in the minneapolis area mr wilbert acknowledged at trial however that he did not report any income from this activity in we find that mr wilbert’s principal employment in was with nwa we assume that if it were feasible for mr wilbert to concentrate solely on real_estate activities he would have accepted a layoff and returned to the minneapolis area to pursue the real_estate activity full-time mr wilbert did not do this however instead he continued to travel around the country to keep his job with nwa mr wilbert’s real_estate activities are thus not a significant factor in our analysis of mr wilbert’s tax_home the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in one specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that mr wilbert would have liked to return to the minneapolis area to work for nwa mr wilbert did not know when such a return would be possible due to the seniority system the likelihood of mr wilbert’s return to a position in minneapolis depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics mr wilbert did not know how long he would be in chicago anchorage flushing or where he might go next it was not foreseeable that he would be able to return to minneapolis at any time due to the seniority system thus we conclude there was no business reason for petitioners to maintain a home in the minneapolis area petitioners kept the family residence in the minneapolis area for purely personal reasons petitioners have failed to prove that mr wilbert had a tax_home in accordingly mr wilbert was not away from home in chicago anchorage and flushing and the expenses he incurred while there are not deductible 6even if we had found that mr wilbert’s tax_home during was hudson wisconsin mr wilbert may not be treated as temporarily away from home while he worked in anchorage because the position lasted over a year see sec_162 substantiation of expenses we next examine whether petitioners are entitled to deduct expenses for cleaning mr wilbert’s uniforms we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 7petitioners do not claim the burden_of_proof shifted to respondent under sec_7491 petitioners also did not establish that they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_ citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible but personal living or family_expenses are not deductible sec_162 sec_262 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir cleaning expenses for uniforms petitioners claimed dollar_figure for cleaning expenses for mr wilbert’s nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 we are satisfied that petitioners incurred deductible expenses for uniform cleaning mr wilbert testified that he needed to clean his uniforms separately from his other laundry often in coin-operated-laundry machines he acknowledged that he did not have receipts for dry cleaning nor any other documentation indicating how he arrived at dollar_figure mr wilbert testified that in previous years it cost him approximately dollar_figure per week to clean his uniforms mr wilbert also testified it cost more to clean his uniforms in than it had previously we are permitted to estimate the amount of cleaning expenses for uniforms under the cohan_rule we find that dollar_figure per week of uniform cleaning costs for the approximate weeks that mr wilbert worked for nwa in is reasonable accordingly we find that petitioners are entitled to deduct dollar_figure of cleaning expenses for uniforms to reflect the foregoing and the concessions of the parties decision will be entered under rule
